I dissent. I think the question of plaintiff's contributory negligence was properly left to the jury. The fundamental rule should still obtain that a traveler is not guilty of negligence *Page 284 
if he exercises that degree of care which would be exercised under the same circumstances by a person of ordinary prudence. In this case the plaintiff testified that he took for granted that the flash signal would give him warning of the approach of trains on the track of defendant company as well as on the track of the Union Pacific Company. A man of ordinary intelligence and prudence might have assumed that. Plaintiff testified that he started to cross the Union Pacific tracks and was temporarily blinded by the glare of the reflection of the arc light on his windshield. It is said in the opinion that it was then his duty to stop instead of driving forward while unable to see objects ahead. I cannot think this his failure to do so proves that he did not use ordinary care. The tracks were only thirty-seven feet apart. If the automobile was traveling at eight miles per hour it would cover that distance in approximately three seconds. A man of ordinary judgment and prudence might easily have failed to make such a decision in such a short space of time. I think that is not a case to which the doctrine announced in the case of Wilkinson v. Oregon Short Line Railroad Co., referred to in the opinion, should be applied. Under the circumstances shown here we cannot say that the quantum of care is exactly prescribed as a matter of law. It seems to me it was a jury question. I also do not agree with the statement from Nuttall et al. v. Denver 
R.G.W.R. Co., that "before a motorist can be justified in making any assumption that signals will be given or that the train will be operated at a lawful speed, he must first reduce his own speed, listen for signals, and look attentively up and down the track." In the case of crossings where flash signals are maintained I think it very doubtful that the motorist of only ordinary prudence and intelligence does all these things. To look attentively up and down the track is a wise precaution even at a crossing where such a signal is maintained, but I think we cannot exclusively say that this is the custom of the motorist of ordinary prudence — especially if we interpret the expression to mean that he *Page 285 
must look far enough each way to make certain that no train is approaching which might collide with his automobile. I believe it is a rather common tendency, where flash signals are maintained, for motorists to rely upon such signals. Also, I think that if the statement from the Nuttal case is announced as a general rule it may work injustice in some cases where the motorist, though negligent under that doctrine, is not guilty of any negligence which proximately contributes to the cause of the accident. Besides it is illogical and misleading to say that a motorist approaching a railroad crossing cannot presume that which the law presumes — that an approaching train will be operated at a lawful speed.